Citation Nr: 1430110	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-39 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral lower extremity neurological disability, to include as secondary to service-connected back disability


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1975 to July 1978 and from October 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a bilateral lower extremity neurological disability.

In March 2013, the Board remanded this matter for further development, to include obtaining an additional opinion.  

In conjunction with the Board remand, an additional opinion was obtained in November 2013.  Thereafter, it appears that an independent medical opinion was obtained in February 2014.  As will be discussed below, this matter must once again be remanded for additional development.  

During the course of this appeal VA converted all the documents in the claims folder to its "Virtual VA/VBMS" paperless system.  All documents contained in the VA paperless system have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2013 remand, the Board observed that the Veteran had undergone a VA neurological examination in March 2009.  As to the etiology of the Veteran's bilateral lower extremity neurological symptoms, the examiner at that time opined that the Veteran's numbness in the back of both legs was less likely as not secondary to his service-connected back disability.  She explained that the numbness in the legs was most likely a referred sensation from the lower back and did not constitute a separate clinical problem or radiculopathy.  The examiner further noted that the MRI results of the Veteran's back revealed no evidence of nerve root impingement to suggest a radiculopathy secondary to his back condition.  The Board found the rationale inadequate because the VA examiner appeared to offer a contradictory opinion in stating that the leg numbness was a referred sensation from the back but was not a separate clinical condition.  The Board observed that while the examiner stated that leg numbness was not a separate clinical problem or radiculopathy, she did not address the clinical findings of hypoactive, bilateral knee and ankle deep tendon reflexes or the etiology of such symptoms.  In addition, the Board noted the examiner did not address the issue of aggravation and whether the Veteran's neurological symptomatology increased in severity due to his service-connected back disability.

The Board requested, if possible, that the medical professional who conducted the March 2009 VA examination review the claims file and provide an addendum medical opinion.  If the March 2009 examiner was not available the requested opinion was to be obtained from a medical professional with expertise in orthopedics.  The examiner was requested to offer an opinion as to whether it was at least as likely as not (50 percent probability or greater) that the bilateral lower extremity radiculopathy had its onset during active service or was otherwise related to service and/or was caused or aggravated (permanently worsened in severity) by the service-connected back disability.

In November 2013, an addendum opinion was obtained.  However, the RO found that the requested opinion was almost identical to the prior opinion and did not provide sufficient information to properly address the issue on appeal.  As a result, the RO obtained an additional "independent medical opinion" in February 2014.  

While the Board notes that the February 2014 independent medical opinion is referenced in great detail in the March 2014 supplemental statement of the case, a complete review of the Veteran's paperless appeal, including an extensive amount of documents in both the VBMS and Virtual VA systems, reveals that the referenced independent medical opinion has not been associated with the record that the Board currently has for review.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record a copy of the February 2014 "independent medical opinion" referenced in detail in the March 2014 supplemental statement of the case.  

2.  Associate with the record copies of all VA treatment records of the Veteran from the Miami VAMC from March 2014 to the present.  

3.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the RO must readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his attorney must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



